Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/21 has been entered. 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 1-5 use the word “mean”: exclusion region setting means; marker extraction means; image generation means; obstacle extraction means; region-of-interest setting means; switching setting means. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural "image generation unit; integration unit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leiblein et al. (US 2010/0256510) and in view of Yamamoto (US 2015/0324995).

3.	Addressing claim 1, Leiblein discloses an X-ray fluoroscopic imaging apparatus comprising:
an X-ray tube configured to irradiate an X-ray to a subject (see [0026], [0028] and Fig. 1, element 4 is the x-ray source tube); 
an X-ray detector configured to detect the X-ray that has transmitted through the subject (see Fig. 1 and [0028], element 5);
an image generation unit configured to generate an X-ray image of a region including a device to be inserted into a body of the subject by using a detection signal output from the X-ray detector (see Fig. 3, abstract and [0023]);
marker extraction means configured to extract a marker provided on the device (see [0027] and Fig. 3, extract markers from the images 17);
an integration unit configured to generate an integrated image by superimposing a plurality of the X-ray images based on a position of the marker extracted by the marker extraction means (see [0027-0028] and Fig. 3; elements 18, 20, 21 and 22 show integrated images with markers and reference lines extract from images 17).

Leiblien does not disclose exclusion region setting means configured to set a boundary line to surround a region in the X-ray image, and set an inner region of the 

4.	Addressing claims 2-4, Kazuhiko discloses:
exclusion processed image generation means configured to generate an exclusion processed image by removing the range of the exclusion region from the X-ray image (see abstract/solution and Fig. 7; generate an image that exclude pacemaker; display only the region of interest 100 with stent 42; exclude other parts), wherein the marker extraction means extracts the marker from the exclusion processed image (see Leiblien’s paragraph [0027] and Fig. 3, extract markers from the images 17; Leiblien disclose extract markers and Yamamoto discloses exclude region inside boundary line therefore Leiblien in view of Yamamoto would only extract markers from images that only include selected region and exclude pacemaker region);
wherein the marker extraction means detects a candidate of the marker as a feature point from the X-ray image and excludes the feature point included within the range of the closed region from the candidate of the marker, and then identifies the marker from the feature point included in the range outside of the exclusion region to extract the marker provided on the device from a range except for the exclusion region in the X-ray image (see Leiblien’s paragraph [0027] and Fig. 3, extract markers from the images 17 as points; Yamamoto discloses generate an image that excludes the improper region therefore Leiblien in view of Yamamoto exclude the feature point in the close exclusion region and extract the marker except for the closed exclusion region in the X-ray image); 
obstacle extraction means configured to extract a radiopaque material different from any of the marker and the device as an obstacle from the X-ray image, wherein the exclusion region setting means sets the exclusion region so as to surround the obstacle extracted by the obstacle extraction means (see Yamamoto’s [0011], [0052], claims 1-2, 12-13 and Figs. 8C-D; Yamamoto discloses exclude a region so that region is not extracted; Leiblien in view of Yamamoto would extract only selected region having radiopaque material (marker) and not extracted exclusion region having radiopaque material (pacemaker/obstacle)).



Allowable Subject Matter

No art rejection for claim 5. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793